We think that the petitioner was not entitled to any relief against the secretary of state. If he is entitled to maintain a single proceeding against both the commissioners of elections and the secretary of state it must be by section 134 of the Election Law in conjunction with section 56 of said act. Section 134 requires notice to be given to the candidates affected, and no such notice has been given in this case. If, as claimed, it will become the duty of the secretary of state, on the receipt of the amended returns from the commissioners of election, to give a new certificate of nomination without an order of the court, then the petitioner's remedy is by mandamus.
The order of Appellate Division, so far as it reverses the order of the Special Term, should be reversed, without costs to either party.
CULLEN, Ch. J., GRAY, WILLARD BARTLETT, HISCOCK, CHASE, HOGAN and MILLER, JJ., concur.
Order reversed, etc.